IN THE SUPREME COURT OF THE STATE OF NEVADA


GARY DERRICK FAIR,                                        No. 75487
Appellant,
vs.
BRIAN WILLIAMS, WARDEN,                                          FILED
Respondent.
                                                                 MAR 1 7 2022
                                                                        BROWN
                                                                         E COURT
                         ORDER OF AFFIRMANCE                my    OEPU CLERK

            This is a pro se appeal from a district court order denying a
postconviction petition for a writ of habeas corpus.1 Eighth Judicial District
Court, Clark County; Linda Marie Bell, Judge.
            Appellant Gary Derrick Fair challenged the computation of
time served on his judgment of conviction, arguing that the credits he
earned under NRS 209.4465 should be applied to the minimum term of his
sentence as provided in NRS 209.4465(7). The district court denied the
petition, concluding that Fair had been convicted of a category B felony that
was committed after the effective date of the 2007 amendments to NRS
209.4465 and therefore NRS 209.4465(8)(d) provided that the credits could
not be applied to the minimum term of his sentence.
            On appeal, Fair argues that the district court erred in its
statutory interpretation. We disagree. NRS 209.4465(7) provides that
statutory credits may be applied to a minimum term thereby advancing an
inmate's eligibility for parole, see Williams v. Neu., Dep't of Corr., 133 Nev.,
Adv. Op. 75, 402 P.3d 1260 (2017), "je]xcept as otherwise provided in


      1 Having considered the pro se brief filed by appellant, we conclude
that a response is not necessary. NRAP 46A(c). This appeal therefore has
been submitted for decision based on the pro se brief and the record. See
NRAP 34(f)(3).



                                                                  72-06Cz
subsection[ ] 8." One of the exceptions in subsection 8 applies to offenders
who have been convicted of a category A or B felony. NRS 209.4465(8)(d).
According to the district court's order, Fair committed a category C felony
in 2016 and was adjudicated as a habitual criminal and therefore punished
for a category B felony. Fair does not dispute those statements regarding
his offense and adjudication. As the court of appeals has held, "both the
sentence and category of conviction are enhanced when an offender is
adjudicated a habitual criminal pursuant to NRS 207.010r and therefore
"NRS 209.4465(8)(d) precludes application of statutory credit to an
offender's parole eligibility and minimum term for a sentence imposed
pursuant to NRS 207.010." Doolin v. Nev., Dep't of Corr., 134 Nev., Adv.
Op. 98 at 2 (Dec. 13, 2018). Because Fair was adjudicated as a habitual
criminal pursuant to NRS 207.010, we conclude the district court correctly
determined that his statutory credits could not be applied to the minimum
term of his sentence. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.2




                          , J.
Stiglich


cc:   Hon. Linda Marie Bell, Chief Judge
      Gary Derrick Fair
      Attorney General/Las Vegas
      Eighth District Court Clerk

      2The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                     2